Citation Nr: 1113495	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  06-22 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for fungal dermatitis.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a sinus condition and chronic allergies.

5.  Entitlement to service connection for a gynecological disorder.

6.  Entitlement to an increased initial rating for a lumbar spine disability, rated as 10 percent disabling for the period from April 15, 2004, to January 19, 2009, and as 20 percent disabling for the period since January 20, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and awarded a 10 percent disability rating for a lumbar spine disability, effective April 15, 2004, and denied the Veteran's claims for service connection for a left hip disability, a left knee disability, a sinus condition and chronic allergies, and a gynecological condition (cysts and associated scarring).  By a June 2009 rating decision, the RO increased the disability rating for the Veteran's lumbar spine disability from 10 to 20 percent disabling, effective January 20, 2009.

In July 2010, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing is of record.

At her July 2010 hearing before the Board, the Veteran stated that she had undergone a hysterectomy as a result of her service-connected gynecological problems (cervical dysplasia, status post LEEP, and other disabilities).  Although she reported this in the context of seeking service connection for an unrelated gynecological condition (cysts and associated scarring), the Board construes her statements as a claim for an increased rating for her currently service-connected gynecological conditions.  As the issue of entitlement to an increased rating for cervical dysplasia, status post LEEP, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a left hip disability, a left knee disability, a sinus condition and chronic allergies, and a gynecological condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2010 testimony before the Board, the Veteran withdrew her appeal concerning entitlement to an increased initial rating for a lumbar spine disability.

2.  The Veteran's fungal dermatitis first manifested during her active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an increased initial rating for a lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  Fungal dermatitis was incurred in active service. 38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b) (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).

In June 2006, the Veteran submitted a VA Form 9 perfecting her appeal as to the issue of entitlement to an increased initial rating for a lumbar spine disability, as identified in the March 2006 statement of the case.

At her July 2010 hearing before the Board, the Veteran withdrew her appeal as to this issue.  The Board finds that the Veteran's statement indicating her intention to withdraw the appeal as to this issue, once transcribed as a part of the record of her hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the appellant has withdrawn her appeal as to the issue of entitlement to an increased initial rating for a lumbar spine disability, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to an increased initial rating for a lumbar spine disability is dismissed.



Notice and Assistance Requirements

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  The Veteran's fungal dermatitis, however, is not a disorder for which service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In written statements and in July 2010 testimony before the Board, the Veteran stated that she first began to experience manifestations of fungal dermatitis in service.  The dermatitis reportedly had its onset while the Veteran was stationed at Barksdale Air Force Base.  She had been given a cream to apply to the lesions, which resulted in temporary improvement.  The lesions, however, had healed with residual scars.  Since service, she had continued to experience both the lesions and the scarring.  She stated that prior to her entrance into active service she had never developed similar lesions.

The Veteran's service treatment records are silent as to any complaints associated with or diagnoses of fungal dermatitis.  On examination in April 2004, prior to separation from service, the Veteran did not report a history of skin problems, and no abnormalities of the skin were noted upon physical examination.

At the July 2010 hearing before the Board, the Veteran stated that since her separation from service she had self-treated her fungal dermatitis with over-the-counter ointments.  She had not sought formal medical treatment.
The Veteran underwent VA examination of the skin in June 2004, as a result of which she was diagnosed with fungal dermatitis.  She reported the onset of the associated symptoms as during her period of active service.  

The examiner noted that she had small darkened areas showing a fungal type of infection on her left forearm.  As reported by the Veteran, the lesions resolved with application of a fungal medicine, but the fungus would then move to an area adjacent to the one being treated.  The fungal dermatitis was present on pictures.  The examiner did not offer an opinion as to whether the fungal dermatitis was related to the Veteran's active service.  

Despite the absence of clinical evidence demonstrating that she experienced fungal dermatitis in service, the Veteran contends that she periodically developed lesions and subsequent scarring in service.  

The Veteran has provided credible testimony as to the incurrence of fungal dermatitis in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  She has additionally provided credible and competent testimony as to the continuity of symptoms since her separation from service, and this testimony is supported by the clinical evidence of record.

As the Veteran is competent to report a continuity of symptomatology since the initial in-service manifestation of her skin disorder, she is competent to relate her currently diagnosed disability (fungal dermatitis) to her active service. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As the Veteran's current fungal dermatitis has been determined to have had its initial clinical onset in service, the Board finds that service connection for fungal dermatitis is warranted.  In this case, service incurrence has been shown by satisfactory lay evidence and continuity of the disability since service.  All reasonable doubt has been resolved in favor of the claimant in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal concerning the issue of entitlement to an increased initial rating for a lumbar spine disability is dismissed without prejudice.

Service connection for fungal dermatitis is granted.


REMAND

Additional development is needed prior to further disposition of the claims of entitlement to service connection for a left hip disability, a left knee disability, a sinus condition and chronic allergies, and a gynecological condition.

In June 2004, the Veteran underwent VA examination of her left hip and left knee disabilities, and for her alleged sinus condition and chronic allergies.  The examinations with respect to each of these disabilities, however, were inadequate, and a remand for additional examinations and opinions is therefore necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The June 2004 VA examiner determined that the Veteran had no current disabilities of the left knee or left hip.  The examiner based these determinations upon a physical examination of the Veteran and June 2004 reports of X-ray examination that showed no abnormalities of the left hip or knee.  Significantly, however, the Veteran sustained a meniscal injury in service, which would not likely be visible on X-ray examination.  As her service treatment records show that she was scheduled for surgical treatment of a meniscal tear prior to learning that she was pregnant, and she has continued to experience symptoms consistent with meniscal injury, including instability and swelling, the Board concludes that an additional examination is necessary in order to determine whether the Veteran's current complaints are related to the in-service tear.

With regard to the Veteran's left hip, although X-ray examination in June 2004 revealed no abnormalities, private clinical records dated in November 2005 show that the Veteran was found to have idiopathic painful osteoporosis of the left hip, per November 2005 MRI examination.  Given that osteoporosis was visible on MRI examination in November 2005, suggesting that it had been present for some time, it appears that the osteoporosis was not detectable by X-ray examination in June 2004.  Given the Veteran's in-service complaints of a painful left hip, her continued post-service complaints of pain, her post-service diagnosis of idiopathic osteoporosis, and the unclear relationship between the osteoporosis and her in-service complaints, the Board concludes that an opinion addressing whether her current diagnosis is related to her in-service complaints is necessary.

With respect to her sinus condition and chronic allergies, CT examination of the sinuses in June 2004 revealed a minor abnormality, in that the frontal sinus was not developed.  The examiner diagnosed the Veteran with sinus problems secondary to allergies and recurring sinus infections, but did not offer an opinion as to whether her current sinus and allergy problems were related to the numerous upper respiratory infections and allergies for which she was treated in service.  As such relationships remain unclear to the Board, the Board concludes than an additional examination and opinion is necessary in order to fairly decide the merits of the claim.

Next, although the Veteran underwent VA examination in conjunction with her claim for service connection for ovarian cysts, which is not currently in appellate status, she was not afforded an examination with respect to her claim for service connection for her gynecological condition involving cysts that develop on her labia and the scarring associated with the treatment of such cysts, which is in appellate status.  The Veteran's service treatment records demonstrate that she was hospitalized for surgical treatment of an abscess that developed on her labia in relation to a cyst.  She asserts that she has continued to develop cysts on her labia since her separation from active service.  As the Veteran's service treatment records clearly demonstrate in-service treatment for this condition, and she alleges post-service continuity, an examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Lastly, at her July 2010 hearing before the Board, the Veteran indicated that she was submitting additional records in support of her claims.  Those records, however, do not appear to have been associated with the claims file.  On remand, the AMC should request that the Veteran resubmit those records if they are still in her possession.  If they are not in her possession, and they are private medical records, the AMC should request that she identify the treatment providers and authorize the release of those records to VA.

Additionally, at her July 2010 hearing, the Veteran stated that she was currently receiving VA treatment for all of the disabilities for which she is seeking service connection.  With the exception of various reports of VA examination, there currently are no VA records in the claims file.  Thus, it appears that VA records are outstanding.  As VA is on notice that there are outstanding VA records, an attempt to obtain the records must be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran resubmit the records she intended to submit at the time of her July 2010 hearing before the Board if they are still in her possession.  If they are not in her possession, and they are private medical records, request that she identify the treatment providers and authorize the release of those records to VA.  Then, request those records and associate them with the claims file.  Negative responses must be documented in the claims file.

2.  Ask the Veteran where she has received VA treatment for the disabilities for which she is seeking service connection.  Then, obtain and associate with the claims file VA records dated from April 2004 to the present.  If any of the records are no longer on file, request them from the appropriate storage facility.  All attempts to secure those records must be documented in the claims folder.

3.  After the records noted above have been associated with the claims file, schedule the Veteran for an orthopedic examination for the purpose of ascertaining whether the Veteran's current left hip and knee disabilities are related to her active service.  The examiner should review the claims file in conjunction with conducting the examination and should note that review in the report.  All indicated tests and studies should be completed, including those which would allow for visualization of meniscal injury and osteoporosis.  

The examiner should state whether the left knee symptomatology described or manifested by the Veteran (intermittent swelling and occasional giving way) is consistent with or related to meniscal injury.  The examiner should additionally offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current symptoms or manifestations are related to the injury for which the Veteran was treated in service, or whether it is at least as likely as not that the disability otherwise had its clinical onset during the Veteran's active service.  In answering this question, the examiner should specifically consider the Veteran's in-service complaints and her post-service description of continuity of symptoms including intermittent swelling and occasional giving way of the left knee.

In addressing the Veteran's left hip disability, the examiner should state whether any current disability, including osteoporosis, is related to her in-service complaints of left hip pain, or whether her reported symptoms are related to her service-connected lumbar spine disability.  In addressing whether the osteoporosis as likely as not had its initial clinical onset during her active service, the examiner should consider and address the Veteran's age (27) at the time of her initial diagnosis of osteoporosis, and the fact that it was diagnosed approximately one and one-half years after her separation from service.  In addressing whether the Veteran's left hip disability is related to her service-connected lumbar spine disability, the examiner should offer an opinion as to whether the Veteran's left hip disability has been aggravated by (permanently worsened as a result of) her service-connected lumbar spine disability.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

4.  After the records noted above have been associated with the claims file, schedule the Veteran for an ear, nose, and throat examination for the purpose of ascertaining whether it is at least as likely as not that the Veteran's recurrent sinus infections and chronic allergies had their initial clinical onset during her period of active service, or whether they are otherwise related to her active service.  In answering this question, the examiner should specifically consider the Veteran's in-service complaints and her post-service description of continuity of symptoms, as well as the lack of any pre-service evidence demonstrating either recurrent sinus infections or chronic allergies.

5.  After the records noted above have been associated with the claims file, schedule the Veteran for an appropriate examination for the purpose of ascertaining whether the Veteran has a current gynecological condition involving cysts that develop on her labia, and whether she has scarring associated with the in-service treatment for the abscess related to the cyst that developed in service, or related to post-service treatment for similar cysts.  In determining whether the Veteran has a current disorder related to the problems for which she was treated in service, the examiner should consider the Veteran's service treatment records demonstrating surgical treatment and hospitalization for treatment of the abscess and her post-service description of having continued to develop similar cysts since her separation from service.

6.  Then, readjudicate the claims.  If the claims remain denied, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


